Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 1 of 14




                    EXHIBIT 73
Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 2 of 14




 Document title:                  What tracking an attacker email infrastructure tells us about persistent cybercriminal
                                  operations - Microsoft Security

 Capture URL:                     https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/
                                  blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-about-
                                  persistent-cybercriminal-operations/

 Captured site IP:                207.241.237.3

 Page loaded at (UTC):            Thu, 10 Jun 2021 17:35:04 GMT

 Capture timestamp (UTC):         Thu, 10 Jun 2021 17:36:18 GMT

 Capture tool:                    v7.7.13

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      13

 Capture ID:                      47abf332-d5b1-4115-b97a-d756aa7fc05c

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:             ftvV5pMxdU3aUbL7QNdQzm
           Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 3 of 14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 1 of 12
           Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 4 of 14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 2 of 12
           Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 5 of 14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 3 of 12
           Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 6 of 14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 4 of 12
           Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 7 of 14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 5 of 12
           Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 8 of 14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 6 of 12
           Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 9 of 14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 7 of 12
            Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 10 of
                                                  14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 8 of 12
            Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 11 of
                                                  14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                   Page 9 of 12
            Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 12 of
                                                  14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                 Page 10 of 12
            Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 13 of
                                                  14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                 Page 11 of 12
            Case 0:20-cv-60416-AMC Document 97-73 Entered on FLSD Docket 07/09/2021 Page 14 of
                                                  14




Document title: What tracking an attacker email infrastructure tells us about persistent cybercriminal operations - Microsoft Security
Capture URL: https://web.archive.org/web/20210201170029/https://www.microsoft.com/security/blog/2021/02/01/what-tracking-an-attacker-email-infrastructure-tells-us-…
Capture timestamp (UTC): Thu, 10 Jun 2021 17:36:18 GMT                                                                                                 Page 12 of 12
